[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: PLAINTIFF'S OBJECTIONS TO REQUEST TO REVISE FILED BYDEFENDANTS BRIDGEPORT HOSPITAL AND DOCTOR DAVID BAKER
First Count:
The following objections are sustained: numbers 1-3, 6-12,14-21, 23, 25, 27, 28, 30-32, 34-44, 46, 47.
Objection 4: Delete the second sentence of paragraph twelve. The rest of the objection is sustained.
Objection 5: State who knew "Mr. Socha had a history of chronic obstructive pulmonary disease."
Objection 13: Delete the second sentence of paragraph 22.
Objection 22: Delete the words "was found to have."
Objection 24: Identify the defendant who employed "the agents, servants and employees" who retrieved blood.
Objection 26: Delete the sentence "This was a sign of renal failure."
Objection 29: Delete the second sentence of paragraph 38, i.e. "Motrin . . . function."
Objection 33: Delete the word "excitedly."
Objection 45 is overruled.
Third Count:
CT Page 9775
Objection 1: See rulings for paragraphs 1-46.
The following objections are sustained: 1-7.
Objection 8 is overruled.
Sixth Count:
Objection 1: See rulings for paragraphs 1-49.
Objection 2: Specify any damages other than damages for loss of consortium as provided under General Statutes § 52-555b.
THIM, JUDGE